18 N.Y.3d 875 (2012)
962 N.E.2d 281
938 N.Y.S.2d 856
2012 NY Slip Op 60874
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
CALVIN L. HARRIS, Appellant.
Motion No: 2011-1348
Court of Appeals of New York.
Submitted December 19, 2011.
Decided January 12, 2012.
Motion for waiver of strict compliance with the requirements of the Rules of Practice of the Court of Appeals granted only to the extent that the appeal may be prosecuted upon the original file and an original and seven copies of appellant's appendix.